Exhibit 10.03(f)

Amendment
to
EQT Corporation
2015 Executive Performance Incentive Program




This Amendment to EQT Corporation 2015 Executive Performance Incentive Program
effective as of January 1, 2015 (the Program) is approved by the Committee this
27th day of January 2015 (the Amendment Date). Capitalized terms used herein and
not otherwise defined have the meanings given to such terms in the Program.


Effective as of the Amendment Date, the Payout Matrix on Attachment B to the
Program be and is hereby amended and restated in its entirety as set forth
below. Except as modified hereby, Attachment B to the Program remains in full
force and effect.






Payout Matrix


 
 
Payout Factor*
Total Sales Volume Growth**
26.4% Compound Annual Growth Rate
.75
1.00
1.50
2.00
2.40
2.60
2.80
3.00
21.4% Compound Annual Growth Rate
.55
.95
1.35
1.75
2.15
2.35
2.55
2.75
16.4% Compound Annual Growth Rate
.30
.70
1.10
1.50
1.90
2.10
2.30
2.50
6.4% Compound Annual Growth Rate
.00
.20
.60
1.00
1.40
1.60
1.80
2.00
0% Compound Annual Growth Rate
.00
.00
.00
.50
.90
1.10
1.30
1.50
 
26-24
23-21
20-18
17-14
13-11
10-8
7-5
4-1
 
 
Total Shareholder Return Rank

 
    




